                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     CHARLESTON DIVISION


WYLYNN MILLER and
GILBERT MILLER,

                       Plaintiffs,

v.                                                    Civil Action No. 2:20-cv-00211
                                                      Judge Goodwin

BOSTON SCIENTIFIC CORPORATION,

                       Defendant.


                          MEMORANDUM OPINION AND ORDER

        On March 24, 2020, the plaintiffs directly filed a Short Form Complaint in this court despite

Pretrial Order (“PTO”) # 188 ordering that “plaintiffs may no longer direct file claims against

Boston Scientific Corporation in the Boston Scientific Corporation MDL (as set forth in PTO

#101) or in any other pelvic mesh MDL assigned to the court[.]” See In re: Boston Scientific Corp.

Pelvic Repair Sys. Prods. Liab. Litig., 2:12-md-2326 (“MDL 2326”) filed on June 21, 2018 [ECF

# 60111]. On June 20, 2018, the Judicial Panel on Multidistrict Litigation entered a Minute Order

Suspending Rule 7.1(a), requiring notification to the Clerk of the Panel of potential tag-along

actions. Id at ECF # 6108. Both orders effectively disallow the direct filing or transfer of any new

actions in MDL 2326. If plaintiffs wish to proceed, they must file the action in the appropriate

jurisdiction.

        The court ORDERS that this civil action be DISMISSED WITHOUT PREJUDICE and

STRICKEN from the docket.
       The court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                          ENTER: March 25, 2020




                                             2
